PER CURIAM.
In granting this application of the American Forwarding Company, Trans-Continental Freight Company, and Rockford Manufacturers’ & Shippers’ Association, this court is not to be understood as sanctioning a practice which would allow every interested person to intervene in proceedings of this nature. The application is granted in this case, because it appears that the three interveners above named were the persons who actually tried and argued the case before the Interstate Commerce Commission, and because the commission itself asks that the application be granted. Such intervention, however, shall not be allowed to delay the progress of the cause, and the interveners shall accept all action and unite in all stipulations had or made by the defendant the Interstate Commerce Commission.